
	

113 HR 2051 IH: Grandparents Tax Credit Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2051
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Veasey (for
			 himself, Mr. Gene Green of Texas, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to assist in
		  the support of children living in poverty by allowing a refundable credit to
		  grandparents of those children for the purchase household items for the benefit
		  of those children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grandparents Tax Credit Act of
			 2013.
		2.Refundable credit
			 for household items purchased by grandparents for grandchildren living in
			 poverty
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the following new
			 section:
				
					36C.Credit for
				household items purchased by grandparents for grandchildren living in
				poverty
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this subtitle an amount equal to the amount paid or incurred by the taxpayer
				during the taxable year for household items for the benefit of an qualified
				child.
						(b)Maximum
				creditThe credit allowed by this section for the taxable year
				shall not exceed $500.
						(c)Definitions and
				special rulesFor purposes of this section—
							(1)Eligible
				individualThe term
				eligible individual means, with respect to any child, any
				individual who is a grandparent of such child.
							(2)Household
				itemsThe term
				household items includes food, clothing, and other items typically
				used by or for the benefit of children.
							(3)Qualified
				childThe term
				qualified child means any individual if—
								(A)such individual has not attained the age of
				18 as of the close of the calendar year in which the taxable year of the
				taxpayer begins,
								(B)for more than one-half of such taxable
				year, such individual has the same principal place of abode as—
									(i)the taxpayer,
				and
									(ii)at least 1 parent
				of such child,
									(C)such parent is
				entitled to claim, and claims, a deduction for such child under section 151
				(relating to allowance of deductions for personal exemptions),
								(D)the modified adjusted gross income (as
				defined in section 24(b)) of such parent (or parents in the case of a joint
				return) does not exceed 300 percent of the Federal poverty level (as determined
				in accordance with criteria established by the Director of the Office of
				Management and Budget), and
								(E)such place of
				abode is in the United States.
								(4)GrandparentsAn
				older individual shall be treated as a grandparent of another individual only
				if such individual is—
								(A)a biological
				descendant of the older individual, or
								(B)an adopted child (within the meaning of
				section 152(f)(1)(B)) of a biological descendant of the older
				individual.
								(d)Identification
				requirements
							(1)In
				generalA qualifying child shall not be taken into account under
				this section unless the taxpayer includes the name, age, and TIN of the
				qualifying child on the return of tax for the taxable year.
							(2)Other
				methodsThe Secretary may prescribe other methods for providing
				the information described in paragraph
				(1).
							.
			(b)Conforming
			 amendments
				(1)Section 6211(b)(4)(A) of such Code is
			 amended by inserting 36C, after 36B,.
				(2)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36C, after 36B,.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36C the following new item:
					
						Sec. 36C. Credit for household
				items purchased by grandparents for grandchildren living in
				poverty..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
